Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the Lu reference does not disclose determining the maximum duty cycle separately for each of the plurality of TDD sub-patterns.  Further stating Lu discloses a DL/UL pattern is a concatenation of two specified patterns.  Applicant then argues Verbin does not cure the above-noted deficiencies nor does the combination of reference does the argued limitation.							In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues Lu does not disclose determining the maximum duty cycle, which is correct, as Lu is used disclose TDD patterns can be concatenated into a larger TDD pattern (in this case “TDD sub-patterns” are concatenated into a “TDD pattern”).  Verbin discloses TDD configuration patterns and Lu discloses the TDD patterns can be concatenated together.  Verbin further discloses determining the portion of the frame allocated to uplink transmission (i.e. determining the uplink duty cycle).  Verbin discloses determining portion of a frame that is allocated to uplink transmission and each frame has a TDD pattern.  Therefore the TDD pattern of a frame can be considered a TDD sub-pattern and two TDD patterns (or TDD sub-patterns) can be concatenated and Verbin discloses determining the uplink portion of each frame (or each TDD sub-pattern). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461